Citation Nr: 1624030	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-45 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an increased initial disability rating for a left temporal mandibular joint (TMJ) disability, which is currently rated at 10 percent from December 20, 2007, to November 16, 2010, 30 percent from November 16, 2010, to February 28, 2011, 20 percent from February 28, 2011, to November 26, 2012, and 30 percent since November 26, 2012.


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1966 to December 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO in Detroit, Michigan.

In June 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Acting Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In August 2016, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

The Board has considered whether the rating claim on appeal encompasses a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  However, the Veteran has not asserted that his service-connected TMJ disability renders him unemployable, and an October 2015 VA examiner found no impact of this disability on the Veteran's ability to work.  Accordingly, such a claim is not before the Board.  


FINDINGS OF FACT

1.  From December 20, 2007, to November 16, 2010, the Veteran's TMJ disability was manifested by inter-incisal range of 0-32 millimeters (mm), right lateral excursion from 0-14 mm, and left lateral excursion from 0-13 mm.

2.  From November 16, 2010, to February 28, 2011, the Veteran's TMJ disability was manifested by inter-incisal range of 0-18 mm, right lateral excursion from 0-5 mm, and left lateral excursion from 0-8 mm.

3.  From February 28, 2011, to November 3, 2011, the Veteran's TMJ disability was manifested by inter-incisal range of 0-30 mm, right lateral excursion from 0-4 mm, and left lateral excursion from 0-4 mm.

4.  Since November 3, 2011, the Veteran's TMJ disability has been manifested by inter-incisal range of 0-14 mm, right lateral excursion from 0-4 mm, and left lateral excursion from 0-4 mm.


CONCLUSIONS OF LAW

1.  From December 20, 2007, to November 16, 2010, the criteria for a disability rating higher than 10 percent for the TMJ disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.150, Diagnostic Code 9999-9905 (2015).

2.  From November 16, 2010, to February 28, 2011, the criteria for a disability rating higher than 30 percent for the TMJ disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.150, Diagnostic Code 9999-9905 (2015).

3.  From February 28, 2011, to November 3, 2011, the criteria for a disability rating higher than 20 percent for the TMJ disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.150, Diagnostic Code 9999-9905 (2015).

4.  From November 3, 2011, to November 26, 2012, the criteria for a 30 percent disability rating for the TMJ disability have been met; the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.150, Diagnostic Code 9999-9905 (2015).

5.  Since November 26, 2012, the criteria for a disability rating higher than 30 percent for the TMJ disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.150, Diagnostic Code 9999-9905 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As described in an October 2015 VA examination report, the injury resulting in the service-connected disability originally occurred in January 1968 when the Veteran was road testing an armored personnel carrier.  The driver's hatch closed suddenly and hit the Veteran on the head causing his chin to hit the rim of the hatch, thus breaking the left mandibular condylar head as well as multiple teeth. 

The current appeal arises from a claim of entitlement to service connection for received at the RO on December 20, 2007.  In a September 2008 rating decision, the RO granted service connection for left temporal mandibular disorder and assigned an initial rating of 10 percent under Diagnostic Code 9905, effective December 20, 2007.  In an October 2012 rating decision, the RO granted an increased rating of 30 percent effective November 16, 2010, and 20 percent, effective February 28, 2011.  In a June 2013 rating decision, the RO granted an increased rating of 30 percent effective November 26, 2012.  

Diagnostic Code 9905 provides ratings for limited motion of the TMJ and provides the following ratings:
 
Where inter-incisal range is from 0 to 10 mm, a rating of 40 percent is provided.  

Where inter-incisal range is from 11 to 20 mm, a rating of 30 percent is provided.  

Where inter-incisal range is from 21 to 30 mm, a rating of 20 percent is provided.  

Where inter-incisal range is from 31 to 40 mm, a rating of 10 percent is provided.  

Where range of lateral excursion is from 0 to 4 mm, a rating of 10 percent is provided.  

Note: Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The report of a VA examination in September 2008 reveals a positive history of difficulty in chewing, moderate pain, at least weekly, but less than daily, and difficulty opening the mouth.  History was negative for swelling, difficulty in talking, and drainage.  On examination there was no loss of bone of the maxilla or mandible.  There was neither nonunion nor malunion of the maxilla or mandible.  There was no loss of bone of the hard palate.  There was no osteoradionecrosis or osteomyelitis.  There was no difficulty in speech.  There was loss of motion of the TMJ articulation.  The inter-incisal range of motion was from 0 to 32 mm.  Range of right lateral excursion was from 0 to 14 mm.  Range of left lateral excursion was from 0 to 13 mm.  Other significant findings included crepitus of the left TMJ upon opening and left/right lateral excursion, as well as a slight deviation to the right upon opening.  

A November 19, 2010, VA Physical Medicine Rehab Consult reveals the jaw deviates initially to the left then to the right with opening.  Crepitus was noted during jaw movements.  Mouth opening was measured to 18 mm.  Lateral deviation (excursion) was 5 mm on the right and 8 mm on the left.  Strength was limited in mouth opening and lateral deviation.  Joint mobility was limited on left and right in distraction.  Lateral glide was limited on the left (Virtual VA record 10/29/2012).

A February 28, 2011, VA Dental Note reveals the Veteran's complaint of muscle pain, crepitus, clicking, and limited motion.  There was a 0-30 mm maximum opening with lateral slide (excursion) from 0-4 mm.  The Veteran reportedly had seen a physical therapist for manipulation but had too much pain and did not go back.  The examiner took an impression for a soft splint on the upper and advised that he would get only limited relief from this appliance (Virtual VA record 10/29/2012). 

An April 28, 2011, VA Dental Note reveals pain in the TMJs, bilaterally.  Two soft occlusal orthotic splints were delivered.  Maximum opening incisally was 0- 30 mm, left and right lateral slide was 0-5 mm (Virtual VA record 10/29/2012). 

A November 3, 2011, VA Dental Consult reveals a description of severe TMJ dysfunction.  The Veteran reported pain in the jaw joint and had limited opening of only 17 mm.  It was noted that his jaws are becoming arthritic (Virtual VA record 10/29/2012).  

A November 26, 2012, letter from D. VanDerMeulen, DDS, notes that the vertical opening measured was 14 mm, incisal edge to incisal edge (VBMS record 01/14/2013).

A January 17, 2013, VA Dental Initial Evaluation reveals spontaneous pain, popping/clicking, crepitus, pain upon opening, pain upon chewing, and limited opening.  The jaw had an irregular movement on opening.  There was a 15 mm maximum incisal opening, a 10 mm left lateral excursion, a 10 mm right lateral excursion, and a normal mandibular relationship (VBMS record 06/04/2013).

A February 12, 2013, VA Dental Note reveals that a root canal had been attempted by an endodontist, but due to limited opening, he was not able to perform adequate debridement of the tooth and was unable to complete the root canal.  The only option was to extract the tooth (VBMS record 06/04/2013).

The report of a VA examination in October 2015 reveals the Veteran's complaint that it takes him longer than most people to finish food.  He has to cut food into smaller pieces to chew and his jaw gets sore after 5 to 10 minutes of chewing.  It is very difficult for him to eat hard foods like apples.  He cannot open his mouth wide enough for dental treatments on his molar teeth.  As a result, he recently had to have a tooth extracted because a root canal could not be performed.  On examination, there was no swelling of the TMJs, no difficulty in talking, and no drainage from the TMJs.  Inter-incisal distance was 15 mm.  Right and left lateral excursion was 4 mm.  Pain was noted on examination, but did not result in functional loss.  There were no reported flare-ups of the TMJs.  There was mild crepitus on the left with the joint slightly tender on palpation.  There was marked crepitus on the right with a deviation to the left upon opening and marked tenderness of the joint upon palpation.  There was no additional functional loss of range of motion after three repetitions.  X-rays reveal no degenerative or traumatic arthritis.  There is no impact on the ability to work.  

To facilitate review, the following chart summarizes the evidence pertinent to the rating criteria set out above:

Date
Inter-Incisal Range
Lateral Excursion


Right
Left
September 2, 2008
0-32
 mm
0-14 
 mm
0-13
 mm
November 19, 2010
0-18
 mm
0-5
 mm
0-8
 mm
February 28, 2011
0-30
 mm
0-4
 mm
0-4
 mm
April 28, 2011
0-30
 mm
0-5
 mm
0-5
 mm
November 3, 2011
0-17
 mm
-
 mm
-
 mm
November 26, 2012
0-14
 mm
-
 mm
-
 mm
January 17, 2013
0-15
 mm
0-10
 mm
0-10
 mm
October 1, 2015
0-15
 mm
0-4
 mm
0-4
 mm

After a review of all of the evidence, the Board finds that the increase from 20 percent to 30 percent, which was established by the RO on November 26, 2012, should actually have been assigned as of the November 3, 2011, VA Dental Note which determined that the inter-incisal range was from 0 to 17 mm.  Accordingly, the Board concludes that a rating of 30 percent is warranted from November 3, 2011, to November 26, 2012.  This is a partial grant of the benefit sought.

Otherwise, the Board finds that the current ratings, as established by the RO, are correct, and no higher ratings are warranted.  With the exception of the November 16, 2010, effective date for the 30 percent rating, the ratings assigned correspond accurately to clinical findings demonstrating that the criteria for the specific ratings were met and that the criteria for higher ratings were not met.  It is unclear why the RO chose November 16, 2010, as the effective date for the 30 percent rating as the RO cited the November 19, 2010, report in its discussion.  However, this discrepancy is to the Veteran's advantage and will not be amended here.  

The Board acknowledges the testimony of the Veteran's representative at the Board hearing that the January 2013 findings of 10 mm of lateral excursion support an increased rating of 40 percent.  However, the rating schedule clearly shows that the maximum rating on the basis of lateral excursion is 10 percent.  

The Board fully acknowledges that the Veteran's jaw is painful.  However, the Board also acknowledges that, while pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

In this case, the examination reports fully discuss the functional loss resulting from the Veteran's TMJ disability.  Here, the examination results demonstrate that, with the exception addressed above, the range of motion was not limited-either by functional loss due to pain or structural limitation-to the requisite degree for any rating in excess of those currently assigned.  The issue is not whether pain limits motion, but whether that additional limitation results in a decrease in inter-incisal range sufficient to establish a higher rating.  Here, despite pain, weakness, and fatigue, the Veteran was able to attain the range of motion set out above. 

In sum, the Board finds that, from December 20, 2007, to November 16, 2010, the criteria for a rating in excess of 10 percent are not met; from November 16, 2010, to February 28, 2011, the criteria for a disability rating in excess of 30 percent are not met; from February 28, 2011, to November 3, 2011, the criteria for a disability rating in excess of 20 percent are not met; from November 3, 2011, to November 26, 2012, the criteria for a 30 percent rating, but not higher, are met; and, since November 26, 2012, the criteria for a disability rating in excess of 30 percent are not met.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, with the exception noted, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected TMJ disability is manifested by signs and symptoms such as pain, limited motion, weakness, fatigability, and lack of endurance, which impairs his ability to open and close his mouth, to chew food, to speak, and to access his teeth for purposes of dental hygiene and treatment.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to dental disabilities provide disability ratings on the basis of limited jaw motion.  The ratings for inter-incisal range inherently include the natural and reasonable results of such limitation, to include difficulty accessing the teeth for purposes of hygiene and treatment.  For all disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service-connected disabilities have rendered the rating schedule for the dental disabilities inadequate.  

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on February 19, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran provided authorization to obtain treatment records from J. Valle and the RO obtained those records.  At the Board hearing, the Veteran testified that he had been treated by a private physician named Goins.  In a September 8, 2015, letter, the RO notified the Veteran that it would assist him in obtaining records from Dr. Goins and provided a VA Form 21-4142 (Authorization to Disclose Information) and VA Form 2142a (General Release for Medical Provider Information) to complete.  He was instructed to provide the completed forms within 30 days.  The Veteran did not respond to the September 2015 letter and did not provide the information necessary to conduct further development to obtain these records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of any examination or opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's August 2015 remand instructions by offering the Veteran an opportunity to provide information necessary to obtain additional outstanding evidence, obtaining updated VA treatment records, affording the Veteran a VA examination to address the current manifestations and severity of the service-connected disability, and readjudicating the claim.  


ORDER

From December 20, 2007, to November 16, 2010, a disability rating in excess of 10 percent for the TMJ disability is denied.  

From November 16, 2010, to February 28, 2011, a disability rating in excess of 30 percent for the TMJ disability is denied.  

From February 28, 2011, to November 3, 2011, a disability rating in excess of 20 percent for the TMJ disability is denied. 

From November 3, 2011, to November 26, 2012, a disability rating of 30 percent, but not higher, for the TMJ disability is granted.  

Since November 26, 2012, a disability rating in excess of 30 percent for the TMJ disability is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


